United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3822
                                  ___________

Juan Velasquez-Lopez,                   *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                            Submitted: May 19, 2011
                               Filed: May 24, 2011
                                ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Guatemalan citizen Juan Velasquez-Lopez petitions for review of an order of
the Board of Immigration Appeals (BIA) that affirmed an immigration judge’s (IJ’s)
denial of withholding of removal. We conclude for the reasons explained by the IJ
and the BIA that Velasquez-Lopez failed to show it was more likely than not that he
would be persecuted on account of a protected ground if returned to Guatemala. See
Malonga v. Mukasey, 546 F.3d 546, 551-52 (8th Cir. 2008); Davila-Mejia v.
Mukasey, 531 F.3d 624, 628-29 (8th Cir. 2008). Accordingly, we deny the petition.

                      ______________________________